Order entered July 28, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00535-CV

               IN THE MATTER OF THE RUFF MANAGEMENT TRUST

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-17-01051-1

                                           ORDER
       By order entered June 15, 2017, we granted Dallas County Clerk John Warren’s request

to extend time to file the clerk’s record and directed the record be filed on or before June 26,

2017. To date, however, the record has not been filed. Accordingly, we ORDER Mr. Warren to

file the record no later than August 8, 2017. As this is an accelerated appeal and the record was

originally due May 25, 2017, extension requests will be disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE